DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants election of group I comprising claims 1-4 with traverse because each Group of claims is based on the novel concept of an archaeal pyrrolysyl tRNA synthetase that (a) lacks a nuclear localization signal or (b) comprises a nuclear export signal or (c) both lacks a nuclear localization signal and comprises a nuclear export signal, thus all the claims can be examined without undue burden to the Examiner. 
Applicant's argument is carefully considered but not found persuasive because while all the claims encompass the limitation of the archaeal pyrrolysyl tRNA synthetase with no nuclear localization signal (NLS), and/or have a nuclear export signal (NES) the claims also comprise polynucleotides encoding the same thus are structurally distinct and are not capable of use together or have a materially different design, mode of operation, function, or effect thus are mutually exclusive; and are not obvious variants according to MPEP § 806.05(j). Furthermore while cells of group III comprise the pyrrolysyl tRNA synthetase of group I thus can be related, the pyrrolysyl tRNA synthetase can be used in-vitro outside of the cells. Furthermore the method of producing a target protein with an unnatural amino acid(s) comprises use of a pyrrolysyl tRNA synthetase of group I the method also uses a polynucleotide expressing the target protein thus the inventions are not co-extensive.  
Claims 14 and 15 are new. Claim 14 is within the limitation of claim 1 therefore will be examined with the elected group. Claim 15 is withdrawn as it is part of a non-elected group. Claims 1-4 and 14 are present for examination. 
Priority
	Acknowledgment is made for this Application filed on 04/09/2019 which is a national stage application of PCT/EP2017/076140 filed on 10/13/2017 and claims priority from foreign application EP16194038.2 filed on 10/14/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection - Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. For example page 9 of the specification comprises embedded hyperlink and/or other form of browser-executable code,

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-2 encompass an archaeal pyrrolysyl tRNA synthetase that lacks a nuclear localization signal and/or comprises a nuclear export signal with any sequence structure and from any source. Claims 3-4 encompass sequence structures for the nuclear export signal sequence as SEQ ID NO: 4-9. However the claims broadly encompass any pyrrolysyl tRNA synthetase with any structure where said pyrrolysyl tRNA synthetase lack a NLS and/or where the pyrrolysyl tRNA synthetase comprise a nuclear export signal.  However the specification lacks a structure/function correlation such that a skilled artisan would be apprised which of the genus of pyrrolysyl tRNA synthetase can retain a desired function. 
	"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

	The specification teaches a M. mazei PyIRS with amino acid alterations selected from amino acid substitutions Y306A and Y384F thus the M. mazei PyIRSAF of SEQ ID NO: 2. 	However the claims broadly encompass a genus of archaeal pyrrolysyl tRNA synthetases with any sequence including truncated mutants, mutants with any substitution, deletion or addition where said pyrrolysyl tRNA synthetase allegedly either lacks a nuclear localization signal (NLS) and/or comprises a nuclear export signal. 
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 

 The specification teaches the PyIRS from M. mazei wild type PylIRS set forth in SEQ ID NO: 1 and a variant comprising amino acid alterations selected from a substitutions of Y306A and Y384F. For example, the PyIRS comprises mazei PyIRSAF having amino acid sequence of SEQ ID NO: 2. Furthermore the specification teaches wild type M. barkeri PyIRS set forth in SEQ ID NO: 3.
	Furthermore the specification teaches an enzymatically active fragment of the amino acid sequence of M. mazei PyIRSAF set forth in SEQ ID NO: 2, and a NES comprising the amino acid sequence of SEQ ID NO: 10 or 11. For example the NES fused at the N-terminal of M. mazei PyIRSAF of SEQ ID NO: 2 has the structure of SEQ ID NO: 12.
	However the specification does not teach the structure of the genus of all possible PyrIRS or variants fused to any NES (claim 1) or to any one of the NES selected from SEQ ID NO: 4-9. 	Furthermore claim 14 is rejected as it broadly encompasses a pyrrolysyl tRNA synthetase with any sequence. 
	Therefore claims 1-4 and 14 do not comply with the written description requirement as the specification does not teach how to make and use the genus of PyrIRS that lack NLS and/or fused to a NES as broadly claimed. Thus the claim(s) contains subject matter which was not described in such a way as to reasonably convey to one skilled in the relevant art that Applicants were in possession of the claimed invention.

Conclusion: No claims are allowed.
Relevant references:  US 10,519,101

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1656                                                                                                                                                                                            	December 4, 2021